   USDC IN/ND case 1:17-cv-00124-TLS document 64 filed 08/26/19 page 1 of 2



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION



 IAN BARNHART, individually and on behalf         )
 of all others similarly situated,                )
                                                  )
                         PLAINTIFF                )
 VS.                                              ) Case Number: 1:17-cv-00124-TLS-SLC
                                                  )
 DAVID GLADIEUX, in his official capacity,        )
                                                  )
                         DEFENDANT                )



                            AGREED PROPOSED SCHEDULE
        Plaintiff, Ian Barnhart, individually and on behalf of all others similarly situated, and

Defendant, Allen County Sheriff David Gladieux, in his official capacity, by their respective

counsel, and pursuant to the Court’s Order of May 29, 2019, provide the following Agreed

Proposed Schedule for the Court’s review in advance of the telephonic status conference set for

September 16, 2019.

        1.       The parties, by counsel, submitted their Draft Rule 23 Notice on July 8, 2019.

The parties propose that the Court approve the Draft Rule 23 Notice during or following the

Status Conference currently set for September 16, 2019, subject to any modifications the Court

desires.

        2.       The parties propose that the approved Rule 23 Notice be provided to Class

Members via United States mail and via publication in a local newspaper within thirty (30) days

of the date of the approval of the proposed Notice by this Court.



1029/741/00969260-1 JB                    Page 1 of 2
   USDC IN/ND case 1:17-cv-00124-TLS document 64 filed 08/26/19 page 2 of 2



        3.       The parties propose that the deadline for all Class Members to opt out of the Class

and provide their Claim Form relating to damages be set for a date ninety (90) days from the

date of the Court’s approval of the proposed Rule 23 Notice.

        4.       The parties anticipate that this matter may be ready for trial during the summer

or fall of 2020 at a time convenient on the Court’s calendar. At this time, the parties anticipate

that any trial of this matter will take approximately five (5) days.



CHRISTOPHER C. MYERS & ASSOCIATES                          HALLER & COLVIN, P.C.
ATTORNEYS FOR PLAINTIFF                                    ATTORNEYS FOR DEFENDANT
809 S. CALHOUN STREET, SUITE 400                           444 EAST MAIN STREET
FORT WAYNE, INDIANA 46802                                  FORT WAYNE, INDIANA 46802
TELEPHONE: (260) 424-0600                                  TELEPHONE: (260) 426-0444
FAX: (260) 424-0712                                        FAX: (260) 422-0274
EMAIL: cmyers@myers-law.com                                EMAIL: jsf@hallercolvin.com


BY: /s/ Christopher C. Myers                               BY: /s/ J. Spencer Feighner
   CHRISTOPHER C. MYERS                                       J. SPENCER FEIGHNER
   I.D. #10043-02                                             I.D. #27099-02




1029/741/00969260-1 JB                      Page 2 of 2
